    1 Benjamin Wright, State Bar No. (027003)
      Shawn A. McCabe, State Bar No. (032402)
    2 Wright Law Offices
      2999 N. 44th St., Ste. 600
    3 Phoenix, AZ 85018
      602-344-9695
    4 480-717-3380 (fax)
      shawn@azbklawyer.com
    5 Attorneys for Debtor

    6
                                  UNITED STATES BANKRUPTCY COURT
    7
                                     FOR THE DISTRICT OF ARIZONA
    8
        In re                                        Chapter 11
    9
        DESERT VALLEY STEAM CARPET                   Case No. 2:20-bk-00570-BKM
   10
        CLEANING, LLC
                                                     NOTICE OF LODGING ORDER
   11
                        Debtor.
   12

   13

   14           Pursuant to Local Bankruptcy Rule 9022-1 (b), Debtors, hereby provide this notice that on

   15 April 9, 2021, the attached Stipulated Order Approving Interim Application of Debtor’s Counsel

   16 for Compensation of Fees and Reimbursement of Expenses was lodged with the Court.

   17
                RESPECTFULLY SUBMITTED this 9th day of April, 2021
   18
                                                     Wright Law Offices, PLC
   19
                                                     By: /s/ Shawn A. McCabe (#032402)
   20                                                Shawn A. McCabe
   21                                                Attorneys for Debtor
                       th
   22 E-FILED this 9 day of April, 2021 with
      the U.S. Bankruptcy Court and copies
   23 served via ECF notice on the following
      parties that have appeared in the case.
   24

   25 COPY of the foregoing served
      via email to:
   26
      Cynthia L. Johnson
   27 Law Offices of Cynthia L. Johnson
      11640 East Caron Street
   28 Scottsdale, AZ 85259

                                                   Page 1 of 2

Case 2:20-bk-00570-BKM         Doc 228 Filed 04/09/21 Entered 04/09/21 16:24:40              Desc
                                Main Document    Page 1 of 2
    1 Cynthia@jsk-law.com
      Attorneys for Alfonso Larriva
    2

    3 Christopher Dylla
      Office of the Attorney General
    4 2005 North Central Avenue
      Phoenix, AZ 85004-1592
    5 Christopher.dylla@azag.gov
      Attorneys for Arizona Department of Revenue
    6

    7 Patrick R. Barrowclough
      Atkinson, Hamill & Barrowclough, P.C.
    8 3550 N. Central Avenue, Suite 1150
      Phoenix, AZ 85012
    9 pbarrowclough@ahblawfirm.com
      Attorneys for Atlas Residential, LLC
   10

   11 Lane & Nach, P.C.
      Attn: Adam B. Nach
   12 2001 East Campbell A venue, Suite 103
      Phoenix, AZ 85016
   13 Creditor

   14
      Stanley J. Kartchner
   15 c/o Lane & Nach, P.C.
      Attn: Adam B. Nach
   16 2001 East Campbell A venue, Suite 103
      Phoenix, AZ 85016
   17 Chapter 7 Trustee

   18
      Keery McCue, PLLC
   19 6803 E Main Street
      Suite 1116
   20 Scottsdale, AZ 85251
      pfk@keerymccue.com
   21 Creditor

   22
        By: /s/ Rebecca Casteel
   23

   24

   25

   26

   27
   28

                                              Page 2 of 2

Case 2:20-bk-00570-BKM       Doc 228 Filed 04/09/21 Entered 04/09/21 16:24:40   Desc
                              Main Document    Page 2 of 2
